Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows to resolve antecedent issues: 
3.  (Currently Amended) The apparatus as described in Claim 1, further comprising a condensation and heat recovery unit connected to or integrated with [[the]]a preheating unit, the condensation and heat recovery unit is connected to the water/gas outlet of the reactor or the water outlet of the pressure reducing buffer unit, and [[a]]the preheating unit is connected to the wastewater tank to be treated and the water inlet of the reactor.
6.  (Currently Amended) The apparatus as described in Claim 1, wherein both a valve at the water/gas outlet of the reactor and [[the]]a structure of a main body of the water/gas outlet pipe are made of ceramic.
      11.  (Currently Amended) The apparatus as described in Claim 2, by further comprising a condensation and heat recovery unit connected to or integrated with [[the]]a preheating unit, the condensation and heat recovery unit is connected to the preheating unit is connected to the wastewater tank to be treated and the water inlet of the reactor.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons previously provided by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
06/04/21